TATE, Judge.
In the companion appeal rendered this date, Peterson v. Armstrong, 176 So.2d 453, all issues of this appeal have been decided except the plaintiff’s prayer for an increase in the award, and the defendants’ request for a reduction therein.
The plaintiff Miss Goss was awarded $3,500 general damages for certain personal injuries, including most notably a broken arm, plus $1,035.06 special damages for medical expenses and loss of earnings (since she lost about six week-ends of nursing work).
The trial court’s award of general damages will not be disturbed, as being within its large discretion in tire matter. Ballard v. National Indemnity Co., 246 La. 963, 169 So.2d 64. No complaint is made as to the special damages awarded.
*463For the foregoing reasons, the trial court judgment is affirmed. The costs of the appeal are assessed one-half against the defendants-appellants, one-half against the plaintiff-appellant.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.